Judge Morris
dissenting.
Plaintiff’s evidence showed that on a sunny dry April afternoon at approximately 4:22, defendant was proceeding in a southerly direction on Pleasant Street in a residential area of the City of Winston-Salem. Pleasant Street is straight for some 176 yards in this area. There were no obstructions to visibility. Defendant’s car had at least one slick tire on it. Defendant saw the minor plaintiff, but she didn’t think he was going to come out in front of her. She did not sound her horn. The minor plaintiff came from her right and defendant struck the minor plaintiff and his Big Wheelie at a point almost in the center of the road. The skid marks from defendant’s car were 54 feet in length. The skid marks were in a swerved direction to her left. The minor plaintiff and his Big Wheelie were found pinned between the right front wheel and fender of defendant’s automobile. Defendant was on her way to work, a distance of over two and one-half miles away, and she was supposed to be there at 4:30.
*664While all the circumstances are not clear, nevertheless, considering the entire evidence under the rule that plaintiff is entitled, on the defendant’s motion, to every reasonable intendment and every reasonable inference therefrom, I reach the conclusion that there is here sufficient evidence to withstand defendant’s motion.
I am of the opinion that the principles enunciated in Pope v. Patterson, 243 N.C. 425, 90 S.E. 2d 706 (1956), and Sparks v. Willis, 228 N.C. 25, 44 S.E. 2d 343 (1947), when applied to the facts in this case, require the submission of this case to the jury.